

117 HR 4755 IH: Seniors’ Chronic Care Management Improvement Act of 2021
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4755IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Ms. DelBene (for herself, Mr. Welch, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to remove cost-sharing responsibilities for chronic care management services under the Medicare program.1.Short titleThis Act may be cited as the Seniors’ Chronic Care Management Improvement Act of 2021.2.Removing cost-sharing responsibilities for chronic care management services under part B of the Medicare programSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended—(1)in subsection (a)(1)—(A)in subparagraph (CC), by striking and at the end; and(B)in subparagraph (DD), by inserting before the semicolon at the end the following: and (EE) with respect to chronic care management services (as described in section 1848(b)(8)) furnished on or after January 1, 2022, the amount paid shall be an amount equal to 100 percent of the lesser of the actual charge for such services or the amount determined under such section;; and(2)in subsection (b), in the first sentence—(A)in paragraph (11), by striking and at the end; and(B)in paragraph (12), by inserting before the period at the end the following: , and (13) such deductible shall not apply with respect to chronic care management services (as described in section 1848(b)(8)) furnished on or after January 1, 2022. 